                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                        8:18CR268
                       Plaintiff,
                                                                          ORDER
        vs.

HUGO LOPEZ-ORTIZ

                       Defendant.



        This matter is before the court on the defendant’s unopposed Motion to Continue [21].
The parties are engaged in good faith negotiations and seeks additional time to resolve this matter
short of trial. Accordingly,

       IT IS ORDERED that the defendant’s unopposed Motion to Continue [21] is granted as
follows:

       1. The jury trial, now set for November 13, 2018, is continued to January 8, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and January 8, 2019, shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


       Dated this 7th day of November 2018.


                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
